RESOLUCIÓN
Vista la Moción del Ledo. Jorge Gordon Menéndez, en la cual se allana a la sanción impuesta por este Tribunal en su opinión per curiam de 18 de mayo de 2007, se le suspende inmediatamente de la profesión por el término de sesenta días, contado a partir de la notificación de esta resolución.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Fiol Matta no intervino. El Juez Asociado Señor Rivera Pérez y la Juez Asociada Señora Rodríguez Rodríguez no intervinieron.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo